    Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 1 of 18




                 UNITED STATES DISTRICT COU~F1lEl                             _ENTERED

                 FOR THE DISTRICT OF MARYLNg    LOGGED                        __      RECEIVED


                                                                    JUL 14 2020
                                         )                            AT BALTIMOAE
                                                                CLER~ U.S. g'aTRICT COURT
                                                      /,/'        DISTRICT F MARYLANO
ANTIETAM BATTLEFIELD KOA,     et   al.   )
                                                      Il't .l.-..                           DEPUTY
                                         )
            Plaintiffs                   )     CASE NO.1 :20-cv-01130
                                         )
      JEFFREY CUTLER                     )
                                         )
       Intervenor Plaintiff              )     JURY TRIAL REQUESTED
                                         )
                v.                       )
                                         )
     LARRY HOGAN, et al.                 )
                                         )
          Defendants.                    )




RESPONSE TO OPPOSITION OF MOTION TO INTERVENE BECAUSE
    OF OBSTRUCTION OF JUSTICE AND PREVIOUS ORDER IN
                     ANOTHER COURT




                               PAGE 1 of 130
    Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 2 of 18




Here comes Jeffrey Cutler, requested Intervenor Paintiff in this case based on

FRCP rule 24 Mr. Cutler requests to intervene in this case based on the United

States Constitution Ammend I, for Redress of Grievances and preservation of

the Establishment Clause. Mr. Cutler's interest are not being advanced by the

other parties in this case since the order of 20MA Y2020, Mr. Cutler filed a

motion to be VACATE since employees of the federal government and others

have been involved in a criminal conspiracy to OBSTRUCT JUSTICE and

damage the United States. Mr. Fine made FALSE STATEMENTS                BY MAIL

and is a party to the CONSPIRACY      to INTERFERE         IN INTERSTATE

COMMERCE.         Mr. Cutler's brother FRED had recently got a job as an

USHER for the PHILADELPHIA         PHILLES for the 2020 season, but because of

the CONSPIRACY       to close the states their will be no live games this season.

Mr. Cutler's brother and approximately   69 MILLION other people (approximate

attendence of201 9 baseball season) have been denied the RIGHT        of PURSUIT

OF HAPPINESS      as is part of the DECLARATION          OF INDEPENDENCE.

Mr. Cutler had proposed an option to have games played in every city. As stated

by Judge James C. Dever III ruling l6MA Y2020 there is NO PANDEMIC

EXZEMTION       IN THE CONSTITUTION.               The news media in concert with

individuals in the DEMOCRATIC       party have and some that pretend to be

REPUBLICANS      have conspired to impact the UNITED STATES.           THIS IS A

CRIMINAL      MATTER.      The NEWS MEDIA AND OAG IS AIDING                  AND


                                   PAGE 2 of 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 3 of 18




ABETTING         in concealing   the MURDER        ora BLACK FEDERAL

EMPLOYEE         just like Cecily Aguilar, 22 has been charged. The Employee is

Jonathan Luna <ref> https:llen.wikipedia.org/wiki/Jonathan_Luna         </ref> and

8eranton Whisenant <ref> https:llen.wikipedia.org/wiki/8eranton_Whisenant

</ref> Justin Zemser and Sean Suitter. The crime-fraud exception was first

recognized in the United States over one hundred years ago, and the policy

behind it is well-defined.   (The crime-fraud exception was first recognized in the

United States in Alexander v. U.S., 20 I U.S. 117, 121 (1906).) The legal

community does not deem discussions concerning future wrongdoings,           such as

fraud, that occur during an attorney-client    communication    worthy of protection.

Id. at 562-63.    While the practice of law encourages full and frank

communications      between the attorney and client, only communications

concerning past wrongdoings       are protected.   Mr. Cutler had previously been

elected to Public Office as the TAX COLLECTOR            of East Lampeter Township,

Lancaster County Pennsylvania, based on an Election in November 2013. and

took the Oath of OFFICE prior to his first day on the job, of 06JAN20 14. Mr.

Cutler filed his first lawsuit on 31 DEC20 13 regrding violations of Religious

Freedom as case number 1: 13-cv-02066.         He was granted the right to challenge

08AMACARE          in Appeal as case 14-5183 on 14AUG2015 for violations of the

ESTABLSHMENT            CLAUSE.      Mr. Cutler was removed from Office after 27

months based on PERJURED           TETIMONY,        and a CONSPIRACY      TO


                                      PAGE 3 of 130
      Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 4 of 18




COMMIT MAIL FRAUD and BANK ROBBERY.                       Based on these actions Mr.

Cutler investigated the parrties involved and tried to have a FEDERAL JURY

TRIAL to clear his name. Since he found no law firm would represent him

based on contacts with the FBI or law enforcemnt.         On 20MA Y2020 Mr. Cutler

filed for an IMMEDIATE           INJUNCTION       PENDING APPEAL FOR ALL

juridictions   of the United States, based on the ruling in case # 4:20-cv-00081    in

the United States District Court for the Eastern Ditrict of North Carolina on

I 6MA Y2020 by Judge James C. Dever III. Since Governor Roy Cooper has

made public statements that he does not intend to appeal, this is settled law. Mr.

Cutler had filed a Petition to DENY the Motion For Summary Affirmation and

to consolidte related cases of religious discrimination    by the government   in case

20-1805 on 14MA Y2020 and the document and was not put online until

20MA Y2020. The document filed by Brian L. Calistri on May 8, 2020 contains

some perjured statements and since it was sent by mail constitues Mail Fraud

and Perjury (18 USC      !l   100 I) and constitutes a CONSPIRACY      to conceal the

murder of a Federal Employee found on 04DEC2003 (Jonathan Luna) , by

persons in the governments       (both federal and state) and also the murder of five

children on May 13, 1985 as a form of Eviction with the aid of persons in the

FBI. Mr. Cutler had stated that he believed that the MURDER of

JONATHAN         LUNA was carried out by the KLU KLUX KLAN, and

concealed with help of the FBI. The judge dismissed the case even though 5


                                       PAGE 4 of 130
      Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 5 of 18




parties defaulted and were properly served. Based on ECF #5 in case # 2: 17-cv-

00984 by the late Thomas O'Neill, Mr. Brian L.Calistri's         motion failed to notify

the parties that have defaulted in this case and therefore should have been

DENIED.      Ahmaud     Arberv    was MURDERED          in Georgia by 2 individuals,

and no prosecution was being pursued 74 days. At minimum 2 DA's recused

themselves and DID NOTHING.             Mr. Cutler had made a complaint by mail to

the DA office in Lancaster County, Pennsylvania         and Yark, County

Pennsylvania.     Mr. Cutler had also filed a motion to intervene on 22SEP20 19 in

the case ofTami Levin in federal court case 2: 19-cv-03149 (ECF 5) which

named DA Larrv Krasner           as a Defendant in the case. Mr. Cutler also filed a

response to the motion filed in oppoition on 25SEP20 19. Even though the

document filed on 25SEP2019 contained evidence of OBSTRUCTION                   OF

JUSTICE      and VIOLATIONS          of EQUAL PROTECTION,            Judge Eduardo C.

Robreno issued an order on 090CT20 19 which not only denied Mr. Cutler's

right to intervene but also violated the United States Constitution Ammend           1, by

making a THREAT        BY MAl L if Mr. Cutler filed any additional motions in the

case, limiting Mr. Cutler's right to PETITION          THE GOVERNMENT           FOR

REDRESS       OF GRIEVIENCES.           Tami Levin was replaced by Movita

Johnson-Harrell     who pleaded guilty to the theft of approximtely half million

dollars.   Mr.Cutler had filed objections to limit the power of the Tom Wolf to

classify that religion as a NOT a LIFE SUSTAINING             activity in the


                                       PAGE 5 of 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 6 of 18




Commonwealth       of Pennsylvania.   Mr. Cutler filed his first lawsuit on

31 DEC20 13 regrding violations of Religious Freedom as case number 1: 13-cv-

02066.   He was granted the right to challenge OBAMACARE             in Appeal as case

14-5183 on 14AUG2015 for violations of the ESTABLSHMENT                   CLAUSE.

To this end Mr. Cutler filed documents in case 4: 18-cv-00 167-0 to transfer it to

Pennsylvania,     but it was DENIED 21JAN2020.          Mr. Cutler filed an Appeal for

the order on 04FEB2020 in the United States Court of Appeals Fifth Circuit.

When that was illegally ignored. Mr. Cutler filed documents in Pennsylvania.

Mr. Cuttler had requested that district court case number 4:20-cv-0064         in the

United States District Court for the Northern District of Mississippi [TEMPLE

BAPTIST     CHURCH        et al. v. CITY OF GREENVLLE            et al.], and case

number    1:20-cv-00323 in the United States District Court for the Western

District of Michigan [KIMBERLEY           BEEMER         et al. v. GRETCHEN

WHTMER          et al.] and case number   I :20-cv-0 I 130 (Mr. Cutler had a typing

error and previously wrotel:20-cv-01120)         in the United States District Court for

the District of MARYLAND,         BALTIMORE        DIVISION [ANTIETAM

BATTLEFIELD           KOA et al. v. LAWRENCE            J. HOGAN et al.] are also cases

that should be part of this consolidation.      All charges in each case should be

included by reference for all civil cases as if they are filed with this filing, for

JUDICIAL        EFFICIENCY.      Mr. Cutler has previously called Mr. Wolf a

member of the KLU KLUX KLAN in documents related to this case in federal


                                      PAGE60f     130
       Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 7 of 18




court. Despite Mr. Cutler filing a request with the state prior to the end of the

WAIVER deadline that ALL BUSINESSES                                      in Pennsylvania be considered

LIFE SUSTAINING,                      Mr. Cutler has never heard back about his request until

12MA Y2020. Mr. Wolf also NOW wants to start a NEW group to TRACK

everyone in PENNSYL VANIA that has the COVID-19 virus. Based on the

case of the aids law project tracking people that have I type of virus is

unconstitutional,          and exposing their idenity is equally unconstitutional.                                 The

concept of EQUAL PROTECTION                               UNDER the LAW is a cornerstone of both

the United States Constitution and the Commonwealth                                     of Pennsylvnia. Based on

the story about Mike Du Toit of South Africa <ref>

h tl ps:III" \\' \\'. d a iIYma i I.CO.llkine, "sla rli c Ie- 2-+ 78889 fWh ile-Sll p rem a cisl -M ike-d ll- T 0 iI- P lotled-

kill-Nelson-Mandela-jailed.html              </ref>    the BOEREMAG                   was just another name for

KLU KLUX KLAN. Also Tom Wolf made statements that said that people

cannot be evicted until July yet in there are 6 pges of Legal Notices in the

Inquirer on 07MA Y2020 that use WRIT OF EXECUTION                                                  to sieze propertv.

Recently in New York white police officers were beating a BLACK MAN for

failing to practice social distncing (neither police officer was wearing a mask),

and they should be prosecuted for violating the same law that they were

alledgelyenforcing.               It is notable that Wikipedia has SCRUBBED                                Mike Du

Toil from their records (effectively trying to rewrite history).                                    Brazil has put NO

mandtory social distancing in place and a country with about 66% of the size


                                                       PAGE 7 of 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 8 of 18




population of the United States but only has 10% of the deaths. In the Appeals

for the Fifth Circuit the Order from the United States Northern District of Texas

dated January 16,2020 denying Plaintiffs        MOTION FOR

RECONSIDERATION          OF MOTION TO CHANGE VENUE FOR CASE 4: I 8-

cv-00167-0 FROM STATE OF TEXAS TO PENNSYLVANIA                         AND

COMBINE CASE WITH 5: 19-cv-00834 , and the motion denying Plaintiffs

motion of December 30,2019.       The current order from that court is in error

since the USCA order of December 18,2019, remanded the case back to

District Court and for further disposition and was unopposed and is still

unopposed.    Mr. Cutler had previously filed a document by MAIL on March I,

2019 but it was illegally discarded.    He then filed on 07MAR20 19 in person

(Document 00514863727)      , and it was put online March 7,2019.           The office of

the clerk decided it would be ignored.      Mr. Cutler filed a NOTICE OF APPEAL

on 27JAN2020,    (Document 00515289904          International   Holocaust

Remembrance     Day), and it was only put online when Mr. Cutler informed the

Deputv Clerk Marv Francis Yeager that she was violating Mr. Cutler's civil

rights. It was put online January 29, 2020. A violation of EQUAL

PROTECTION       by employee of the federal government,         which treated the two

documents differently and potentially hid the document from the review of the

judges considering an ENBANC review. Mr. Cutler subsequently                filed a

PETITION FOR ENBANC HEARING AND TO TRANSFER                           RESIDUAL


                                       PAGE 8 of 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 9 of 18




CASE TO PENNSYLVANIA              AND COMBINE WITH CASE 5: 19-cv-00834,

this document was put online as document number 00515298284           on

04FEB2020,      the same date it was filed in court. In the case both Deputy Clerk

Marv Francis Yeager        and Deputy Clerk Roeshawn       Johnson   denied the

petition.   This violated the United States Constitution Ammend I and 5. It also

also violates Mr. Cutler's rights under the Sixth Amendment       of the Constitution.

Mr. Cutler then on 04MAR2020        filed a 380 page document in this case (2: 19-cr-

00367).     Within 24 hours of the filing Mr. Cutler got a threat by phone from an

unidentified    individual about the filing. On 06MAR2020      Mr. Cutler filed a nine

page correction to the document previously filed. When the document was

downloaded      from the federal pacer system it was devoid of any markings.       On

12MAR2020 Mr. Cutler filed a MOTION TO VACATE ORDER DENYING

ORDER OF RECONSIDERATION                - ON 04MAR2020       FOR IMPROPER

SERVICE - BRADY VIOLATION              AND COMBINE WITH CASE NUMBER

2:20-cv-00735     (GRANT v. PHILADELPHIA)            AND 4: I 8-cv-001 67-0 FROM

THE NORTHERN          DISTRICT OF TEXAS AND DEFAULT JUDGEMENT.

At that time Mr. Cutler used the terminal in the Federal Courthouse to view

some dockets.     In case 2: 19-cr-00367 Mr. Cutler noticed the copy of the

document       (ECF 99) NOW was properly marked.        Based on this Mr. Cutler

printed a second copy of the document.       Based on Elouise Pepion Corbel et al. v.

Gale v. Norton, et al. (03-5262, 03-5314).     Mr. Cutler requested the district court


                                     PAGE 9 of 130
      Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 10 of 18




 cases be consolidated in Pennsylvania and deliberations allowed on an

 expedited basis since they both involve related issues and the Supreme Court has

 indicated they will not consider the case this term. This court had allowed the

 House of Representatives      to be an Intervenor.      The petitioner, Jeffrey Cutler,

 acting pro se, respectfully previously identified that the speaker of the house of

 representaives,     in her official capacity, as the speaker of the House of

 Representatives      (and former resident of Baltimore, Maryland).

This is the same city that Johnathan      Luna on 03DEC2003 (a black federal

employee) left his office at approximately      II PM and was found dead the next

morning (04DEC2003)in         Lancaster County, Pennsylvania with 36 stab wounds,

neck back and genitals, but the cause of death was drowning as per the Medical

Examiner.     The FBI tried to force the Medical Examiner to classify the MURDER

as Suicide.     Sean Suiter a Baltimore Police officer died from a MURDER            that

was later classified a suicide during a special arrest, I day before he was to testify.

Other individuals have died unexpectedly,       possibly of murder including Beranton

Whisenant     Jr. (also a federal prosecuter), and Kobe Bryant. The medical records

of Jonathan      Luna have finally resurfaced and are currently trying to be

sealed/hidden      by the current DA in Lancaster County. Mr. Cutler had stated in

public documents that he believes Mr. Luna was murdered by the KLU KLUX

KLAN.     Mr. Cutler also now believes that THOMAS             C. WALES was also




                                        PAGE 10 of 130
       Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 11 of 18




MURDERED                by the KLU KLUX KLAN lI0CT2001.<ref>
hltps ://www.fox43.com/article/news/jonalhan-luna-m       urder -mystery-2003/521- 2229b27 2-9355-43a8-8163-
506440862577       </ref><ref>
hltps:/Ilancasteronline.com/news/local/lnp-county-clash-over-newly-discovered-records-in-jonalhan-
luna/article 01 ba656a-483b-11 ea-86ed-43533b224839.hlml            </ref><ref>
hltps:l!lancasteronline.com/news/local/lancaster-county-judge-gives-prosecutor-days-to-say-why-
jonathan/article     66aa5a86-4gec-11 ea-8d57-37ffa 1bged27 .hlml      </ref><ref>
hltps:/Iwww.wgal.com/a rticl e/newl y-discovered-docu ments-are-related-to-i nvestigation-into-death-of-
fede ral-prosecutor -jonathan-luna/3D 783745      <Ire f><ref>
hltps:/Iwww.pennlive.com/news/2020/02/re-discovery-of         -records-on-mysterious-dealh-of-      federal-
proseculor -prom pts-fig hl-between-da-news-m edia. html       <Iref><re f>

hltps :/Iwww.youlube.com/watch?v=cLAldUHDwj8         <Ire f> <re f> hltps ://www. nbcnews .com/news/us-
news/disg raced-ba IIimore-police-officer -says-delective-who-was-killed-testifving-n844831

<Ire f> <re f>       hltps ://www.cnn.com/20 18/08/29/u s/ballimore-police-detective-sean-suiter-
suicide/index.hlml     </ref>

Nancv Pelosi made a false statement in court via her lawyer (Mr Donald B. Verilli

Jr.) stated "[N]o one would be hurt and the greater justice would be attained" and

violated (18 USC ~ 1001) on 03JAN20 19 on page 24 of the filing that was made in

case 4: 18-cv-00 167-0, a significant federal crime. During a speech at the National

Association of Counties' annual Legislative Conference on 9 March 20 I 0, in

Washington         D.C. <ref>       hltps:/Iwww.youtube.com/watch?v=QV7dDSgbaQO           </ref>

she stated "We have to pass the bill to find out what is in it". The petitioner "found

out what was in it" and filed a Pro se lawsuit 31 DEC20 13 in Wasington, DC case

1: l3-cv-2066.           He also via lawyers hired had previously filed a Writ of Certiorari

for the Supreme Court of the United States (15-632) and inserted that same writ in

United States Court of Appeals case 17-2709, page 314A, via district court case

number 2: 17-cv-00984 page 10. Since the individual mandate of the Affordable

                                                  PAGE 11 of 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 12 of 18




Care Act is now null and void based on the rulling of the USCA and the other

provisons of the bill should also be eliminated to preserve the constitution. Mr.

Cutler paid the docketing fee for the appeal in case 14-1449 to preserve the right of

appeal of Mr. Johnson.     His lawyer previously made a false statement to the court

in his request to withdraw, based on the documents filed by Mr. Johnson (ECF

100-103) a significant crime (18 USC            S   100 I). The current orders of Tom Wolf in

Pennsylvania violate GMP procedures and allows the commonwealth                            to track

every individual on the Pennsylvania Turnpike.                  (See history of IBP recalls of beef

procedures that using a delivery ADDS RISK TO EXPOSING EVERYONE.)                                      Mr.

Cutler had worked for multiple pharnlaceutical                 and food compnaies including,

HEINZ, CAMPBELLS,           MERCK, GSK, BAXTER and others. COVID-19 is

actually an excuse for MASS GENOCIDE                    against individuals that are deemed

undesirable including Jewish and black Individuals and to discontinue pensions via

MURDER (see <ref>        https://en.wikipedia.org/wikilJoyce     Gilchrist   </ref>. It is very easy to

bribe or pay individuals to bear false witness against another individual.                    The order

Tom Wolf issued effectively allows the governments to discontinue religion in

Pennsylvania,   a member of the KLU KLUX KLAN or related organization.                                Other

members of the KKK in the United States and the World, are all organized to take

on the HOAX. This was previously called Agenda 21. As of 16MAR2020

Canada was still allowing nights from CHINA and those persons

could be carrying hazardous bio material simply enter the United States from
                                           PAGE 12 of 130
         Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 13 of 18




Canada. When Mr. Cutler was working for Merck as a contractor some individuals

were caught stealing trade secrects by security at the West Point site. It has

been known China has been effectively using live people for transplants for years.

Mr. Ellyahoo has stated the word in HUNGARY for SIN is pronounced VIRUS.

The closing of all CASINOS in the STATE is to get 100% of all gambling

revenue, to have a total monopoly on all sources of payment organized for a

complete KKK takeover.            Jeffrey Smiles has told Jeffrey Cutler that the Allentown

Courthouse contains NAZI insigna in the tile work in the building, and there is a 7

acre compound in Southern Lancaster county that is owned by the KKK.

The connection of Joe Biden to China and the transfer of technology to them has

violated the world's       civil rights. Also Based on case # 19-cv-2407 in

the Southern District of California, by Cyrus A. Parsa which should be included by

reference these claims are true and correct and the book Bloody Harvest

<re t>   https://www.bookdepository.comIBloody-Ha         rYes(-David.Matas/97 8098088 7976   <Ire t>

Based on Mr. Cutler's experience, Engineering Experience, and the case of Joyce

Gilchrist <ret>     https://en.wikipedia.org/wiki/Joyce      Gilchrist   </ret> persons in Federal

government may have violated the Logan Act Stat. 613, 18 U .S.C.                          * 953 with
China. Since Mr. Wolfs order is illegal, all the Insurance companies                           have

conspired to not pay BUSINESS INTERUPTION                                CLAIMS based on the order of

Tom Wolf, just like 2 different insurance companies failed to compensate Mr.

Cutler for his loss (Erie and State Farm Insurance) and conspired to Commit Mail
                                               PAGE 13 of 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 14 of 18




Fraud. Mr. Wolfs order also violates the Federal Voting law Voting Rights

Act of 1965, which prohibits any jurisdiction   from implementing a "voting

qualification or prerequisite to voting, or standard, practice, or procedure ... in a

manner which results in a denial or abridgement       of the right ... to vote on account

of race," color, or language minority status. Based on the recent unsealed pleadings

of Judge Domenick Demuro (press release 20-472),           voter fraud has been in

Pennslvania a long time. The use of ABSENTEE            ballots that are collected by

individuals denies the minor protection of MAIL FRAUD, usually asociated with

this type of voting. Mr. Cutler notifies this court that the failure of the Dams in

Michigan may be the result of a deliberate act to prevent and obscure the lawsuit of

governor Gretchen Witmer's unlawful act from being persued in federal court case

I :20-cv-00323.    Persons of the CDC have LIED about an Approved Vaccine to

Stop COMPLICATIONS            from COVID-19. It is called PNEUMOV AX23 and

Prevnarl3   which is the PRIME COMPLICATION             TO THE COVID-19

pneumococcal      disease. Based on Tigers in the Bronx zoo

being diagnosed with COVID-19, there is ZERO evidence that the tigers ever

failed to practice social distancing, because the person would be called LUNCH.

This EFFECTIVELY          INVALIDATES       ALL THE MODELS being used to

justify the restrictions being imposed!!. Mr. Cutler based on standard engineering

concepts the death of Phil adelphi Police Lieutenant James Walker, Seth Rich, Bre

Payton, Edgar Rosenberg, Lorna Breen, Ellen Greenberg, and others may be
                                     PAGE 14 of 130
      Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 15 of 18




MURDERS of the KLU KLUX KLAN, and 1-2% of all law enforcemnt in the

United States may be members or share their views as well as some elected

Officials and persons in the military all branches. An eight year old boy was raped

in Bryant elementary school and his parents were denied the ability to sue because

they waited six months. Based on this the charges against William Henry Cosby

should be vacated.   George Soros and other persons similarly situated may be

trying to destroy the United States economy and the Dollar by bad sharing of

information, just like on 25MA YI979 American Airlines Flight 191 DC-IO,

crashed based on not sharing data. Mr. Cutler was trying to fly to Philadelphia that

day from Chicago.     My friend Daria stated that collapse of the dollar was a stated

goal of persons. It is also interesting that there is some interest in solving the

MURDER of Thomas C. Wales while the MURDER of Jonathan Luna is ignored.

A one million dollar reward is offered for the individuals that MURDERED                Wales,

but only one hundred thousand dollars for information leading to the perons

involved in execution of the Jonathan Luna murder on 04DEC2003.               Even in this

case, this is the only time that the document legally filed is RETURNED for

failing to file a motion to intervene PRIOR to tiling the actual document, violating

equal protection under the law and the United States Constitution Ammend 5. Also

based on conflicting death reports, declaring a MURDER a SUICIDE is one way

to conceal MURDERS by POLICE or ELECETED officials with the aid of News

Outlets. Thus Pursuant to Title 18, United States. Code     * 4, Plaintiff,   Jeffrey
                                     PAGE 15 of 130
      Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 16 of 18




Cutler, formally notifies the court of possible ongoing criminal activity directly

involved with civil rights action and requests the court to notifY the Prosecutor's

Office immediately, and any other criminal justice authorities the court deems

necessary, to effect and insure the prompt investigation and prosecution of crimes

involved with this case which includes mail Fraud (18 U.S. Code          S   1341), the

murder ofa federal employee       (18 U.S. Code   S   1114), Obtruction of lutice, and

Title 18, Section 871. The civil rights action is case # 5: 19-cv-00834 and this case

# 1:20-cv-0 1130 District Court Maryland. The courts have affirmed, it must

"afford a liberal reading to a complaint filed by a pro se plaintiff," particularly

when the plaintiff has no formal legal training or education.      Klayman v.

Zuckerberg, 753 F.3d 1354, 1357 (D.C.Cir. 2014); see also Erickson v. Pardus,

551 U.S. 89, 94 (2007) ("A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than fonnal pleadings drafted by lawyers.") (internal quotations and

citations omitted).

WHEREFORE,            for all the foregoing reasons, the honorable judge should allow
          .                                                           7-..0-1'i'/9
Mr. Cutler to INTERVENE          in this case and combine with case)0-t4'f7          in the

United States Court of Appeals for the Third Circuit since they have violated Mr.

Cutler's right to appeal by a criminal conspiracy. Mr. Cutler previously had

challenged the change to the voting map because of Perjured testimony in USCA

case 18-1816 and CANNOT SPECIFY HOW TO PRAY enforced by Religious
                                       PAGE 160f 130
     Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 17 of 18




police. either FEDERAL OR STATE.


Respectfully submitted,


DATE:       08JUIY2020                     lsi Jeffrey Cutler

                                         Jeffrey Cutler, pro se
                                         215-872-5715 (phone)
                                         eltaxcollector@gmail.com
                                         P.O. Box 2806
                                         York, PA 17405




                               PAGE 17 of 130
Case 1:20-cv-01130-CCB Document 66 Filed 07/14/20 Page 18 of 18




                 CERTIFICATE OF SERVICE

                        I hereby certify that on June 04, 2020, I filed the
                        foregoing with the Clerk ofthe Court for the
                        United States Court of Maryland via United
                        States Priority Mail. Participants in the case who
                        are registered CM/ECF users will be served by
                        the CM/ECF system. I further certify that all of
                        the other participants in this case or their lawyers
                        in this case are registered CM/ECF users.


                             lsi Jeffrey Cutler
                                  Jeffrey Cutler




                          PAGE 18 of 130
